DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 has been considered by the examiner. 
Summary
Applicant’s arguments and amendments filed on 1/12/2021 have been acknowledged and entered.
Claims 1-11, 17, 21-23, and 25 are pending.  
Claims 1 and 17 have been amended to overcome the prior art of record.
Claims 12-16, 18-20, 24 and 26-29 have been canceled.
Cancellation of claims 27-29 have rendered moot the claim objections and the rejection under 35 USC 112.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/19/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-11, 17, 21-23, and 25 are allowed as amended.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Thebault et al. (U.S. 2006/0006212 A1) in view of Bhatia et al (US 2005/0255648 A 1 ).  Thebault discloses two parts (substrate and component) brazed together (article) comprising a ceramic matrix composite (CMC) (first ceramic substrate) with a sealing layer of silicon (consisting essentially of silicon) (compliance layer), on the substrate, a refractory ceramic layer of SiC (consisting essentially of silicon carbide) that is not reactive with silicon (which can act as both a diffusion layer and a braze compatibility layer) on at least one surface to be brazed and a layer comprising a brazing layer, and SiC layer and Si (a joint surface coating layer) between the component and the substrate, the silicon alloy (compliance) layer positioned between the ceramic (diffusion barrier) layer and the substrate. And Bhatia teaches using a silicon metal layer (substantially uniform and continuous) directly on a substrate and between the substrate and a vapor deposited barrier layer of which the Si and SiC layer 
  Prior art of record does not teach or fairly render obvious an article comprising the article comprising the aforementioned layers in particular wherein the at least one of the metal or the metalloid of the second compliance layer is different than the at least one of the metal or the metalloid of the first compliance layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784